The appellees move to dismiss this appeal, and assign as grounds therefor —
1. Because the order appealed from was made at November Term, 1889, of the Court below, and the appeal was not docketed at the Spring Term, 1900, of this Court, as required by Rule 5.
2. Because the record is not printed, as required by Rule 28.
3. Because no statement of case on appeal was served on appellee, or his counsel, within the time allowed by law.
4. Because no bond for costs on appeal is filed, nor leave obtained to appeal in forma pauperis.
5. Because it is apparent that the attorney who took the appeal has no client.
It appears from the record —
1. That the appeal was taken at November Term, 1889, of Orange Superior Court, and the transcript was not docketed in this Court till 17 October, 1890. *Page 256 
(327)   2. That no part of the record has been printed, as required, though it is not an appeal in forma pauperis.
By repeated decisions of the Court, either is sufficient ground to entitle appellees to have the appeal dismissed. This renders it unnecessary to consider the other grounds assigned in the motion.
Per Curiam.                              Appeal dismissed.
Cited: Pipkin v. Green, 110 N.C. 462.